Citation Nr: 1740223	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-10 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $4,657.84.

(The matters of entitlement to an increased disability rating for posttraumatic stress disorder, entitlement to an increased disability rating for migraine headaches, entitlement to an increased disability rating for a left knee disability, entitlement to service connection for a right knee disability, and entitlement to service connection for a respiratory disability are addressed in a separately-issued decision.)

REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000, and from February 2001 to May 2006, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision by the Department of Veterans Affairs (VA), and was remanded in August 2015.

In November 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The recovery of the overpayment of $4,657.84 would be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of the recovery of the overpayment of $4,657.84 have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should be granted waiver of recovery of an overpayment of $4,657.84.  

The record reflects that the Veteran participated in the Benefits Delivery at Discharge program, wherein veterans can apply for disability compensation prior to separation from service.  As a result, when service connection was granted for several disabilities while the Veteran was still on active duty, VA erroneously awarded an effective date prior to the Veteran's separation from service, specifically September 12, 2005, and began recouping his separation pay from that date pursuant to 10 U.S.C.A. § 1174(h)(2) (West 2014) and 38 C.F.R. § 3.700(a)(5) (2016).  However, the Veteran did not actually separate from service until May 10, 2006.  As such, he was not eligible to begin receiving compensation until May 11, 2006, and his separation pay should have been recouped from that day forward.  As a result, the Veteran began receiving compensation in December 2006 but should not have received any payments until April 2007.  Accordingly, a debt of $4,657.84 was created.  

For VA purposes, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law.  38 C.F.R. 
§ 1.956(a).  VA regulations provide that, when indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c) (2016).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are: the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving him of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).

Preliminarily, the Board finds that there is no indication that the Veteran has committed fraud or misrepresentation, or acted in bad faith.  That is, the Veteran did not act with fraudulent intent or take action with intent to seek an unfair advantage, with knowledge of the likely consequences to include a loss to the Government.  Also, the Veteran did not make a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  After reviewing the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  As to fault, VA, and not the Veteran, was at fault in the creation of the debt.  The evidence demonstrates that VA erroneously awarded the Veteran service connection with an effective date prior to his separation from service.  Accordingly, balancing the fault leads to a determination in the Veteran's favor.

With respect to whether the collection of the indebtedness would subject the Veteran to undue economic hardship or would defeat the purpose of the VA benefit, the Board notes that the Veteran has been in receipt of a total disability rating based upon individual unemployability due to service-connected disability since June 2007.  The assignment of this rating reflects severe disability impacting the Veteran's ability to work.  As such, the Board finds it possible that collection of the indebtedness could subject the Veteran to undue economic hardship and could defeat the purpose of the VA benefit.  

Additionally, the Board finds that waiver of recovery of overpayment would not cause "unjust enrichment."  While the Veteran received money to which he was not legally entitled, the creation of the debt was not his fault and he had no reason to know that he was not entitled to the compensation at that time, particularly as he did not begin receiving compensation until long after his separation from service.  He relied on the funds at the time they were paid to him.  Accordingly, the Board cannot find that the Veteran is any more "unjustly enriched" by his overpayment than any other beneficiary who incurs a valid debt.  

There is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

Thus, after weighing all of the factors discussed, the Board finds that the evidence is in favor of a finding that recovery of the overpayment would violate the principles of equity and good conscience.  As such, waiver of recovery of the overpayment is warranted.  



ORDER

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $4,657.84 is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


